              Case 19-34993-KRH                   Doc 1     Filed 09/24/19 Entered 09/24/19 14:19:48                               Desc Main
                                                            Document     Page 1 of 14
Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Civitas Health Care Services, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5663 South Laburnam Avenue
                                  Henrico, VA 23231
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Henrico                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.civitashealth.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 19-34993-KRH                       Doc 1      Filed 09/24/19 Entered 09/24/19 14:19:48                             Desc Main
Debtor
                                                                 Document     Page 2 ofCase
                                                                                        14 number (if known)
          Civitas Health Care Services, Inc.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 8093

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 19-34993-KRH                    Doc 1       Filed 09/24/19 Entered 09/24/19 14:19:48                                  Desc Main
Debtor
                                                              Document     Page 3 ofCase
                                                                                     14 number (if known)
         Civitas Health Care Services, Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 19-34993-KRH                   Doc 1       Filed 09/24/19 Entered 09/24/19 14:19:48                                 Desc Main
Debtor
                                                             Document     Page 4 ofCase
                                                                                    14 number (if known)
          Civitas Health Care Services, Inc.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 24, 2019
                                                  MM / DD / YYYY


                             X   /s/ Lemar Allen Bowers                                                  Lemar Allen Bowers
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Chief Executive Office/President




18. Signature of attorney    X   /s/ Steven Shareff                                                       Date September 24, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Steven Shareff 24323
                                 Printed name

                                 Steven Shareff, Esquire
                                 Firm name

                                 PO Box 729
                                 Louisa, VA 23093
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     540 748-2176                  Email address      eleban39@aol.com

                                 24323 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                 Case 19-34993-KRH                          Doc 1      Filed 09/24/19 Entered 09/24/19 14:19:48                                         Desc Main
                                                                       Document     Page 5 of 14

 Fill in this information to identify the case:
 Debtor name Civitas Health Care Services, Inc.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 AF Byrd                                                         corporate office                                                                                         $13,230.00
 5737 S Laburname                                                arrears
 Avenue
 Building 5
 Henrico, VA 23231
 Bill Waddington                                                 legal services                                                                                           $22,024.00
 909 East Main Street
 Ste 1200
 Richmond, VA
 23219
 Commonwealth of                                                 retractions due to                                                                                       $40,661.00
 Va for DMAS                                                     medicaid
 Attorney                                                        overpayments
 General/Jody Allen
 900 East Main Street
 Richmond, VA
 23219
 Hogge Law                                                       legal services                                                                                           $15,303.00
 500 East Plume
 Street Ste 800
 Richmond, VA
 23230
 Internal Revenue                                                payroll taxes                                   $1,000,000.00                         $0.00          $1,000,000.00
 Services
 c/o Ms. M Edwards
 Revenue Off
 410 N 8th Street
 Room 860
 Richmond, VA
 23219-4838
 Jackson Lewis                                                   legal services                                                                                           $36,485.00
 Legal
 701 East Byrd Street
 17th Floo
 Richmond, VA
 23219




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-34993-KRH                          Doc 1        Filed 09/24/19 Entered 09/24/19 14:19:48                                       Desc Main
                                                                         Document     Page 6 of 14

 Debtor    Civitas Health Care Services, Inc.                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kabbage                                                         credit line                                                                                              $19,885.00
 740 Waukegan Road
 Ste 404
 Deerfield, IL 60015
 Knight Capital                                                                                                      $57,500.00                        $0.00              $57,500.00
 Funding
 9 East Loockermann
 Street
 Suite 202-543
 Dover, DE 19901
 On Deck                                                         lloan                                                                                                    $40,269.00
 1400 Broadway
 New York, NY
 Parker Pollard                                                  legal services                                                                                           $25,740.00
 6802 Paragon Place
 Suite 230
 Richmond, VA
 23230
 Parker Pollard                                                  legal services                                                                                           $19,653.00
 Wilton and Pead
 6802 Paragon Place
 Suite 300
 Richmond, VA
 23230
 Porter Realty                                                   office space lease                                                                                       $12,969.00
 4801 Radford
 Avenue
 PO Box 6482
 Richmond, VA
 23230
 SPG Advance                                                                                                         $53,501.00                        $0.00              $53,501.00
 1221 McDonald
 Avenue
 Brooklyn, NY 11230
 Stewart Financial                                               accounting                                                                                               $14,184.00
 Services                                                        services
 13819 Vincent Lane
 Midlothian, VA
 23114
 The Nesbitt Law                                                 legal services                                                                                           $12,092.00
 Firm
 1915 Huguenot
 Road
 Richmond, VA
 23235
 Tierpoint                                                       server hosting                                                                                           $62,666.00
 12444 POwercourt                                                site
 Drive Ste 450
 Saint Louis, MO
 63131




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-34993-KRH                          Doc 1      Filed 09/24/19 Entered 09/24/19 14:19:48                                         Desc Main
                                                                       Document     Page 7 of 14

 Debtor    Civitas Health Care Services, Inc.                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 United Health Care                                              employee health                                                                                          $89,254.00
 UHS Premium                                                     insurance
 Building
 PO Box 959782
 Saint Louis, MO
 63195-9782
 Virginia Department                                                                                                 $88,852.00                        $0.00              $88,852.00
 of Taxatio
 PO Box 1777
 Richmond, VA
 23218-1777
 Virginia                                                                                                            $39,164.00                        $0.00              $39,164.00
 Employment
 Commission

 Windstream                                                      phone service                                                                                          $127,261.00
 3 Golf Center Suite                                             early termination
 361                                                             fee
 Hoffman Estates, IL
 60169




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-34993-KRH   Doc 1   Filed 09/24/19 Entered 09/24/19 14:19:48   Desc Main
                                Document     Page 8 of 14

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        ADP LLC
                        PO Box 842875
                        Boston, MA 02284-2875


                        AF Byrd
                        5737 S Laburname Avenue
                        Building 5
                        Henrico, VA 23231


                        Anthem
                        PO Box 361625
                        Columbus, OH 43236


                        AT&T
                        PO Box 2390
                        Southgate, MI 48195


                        Ballentine Manor
                        PO Box 730
                        Carrollton, VA 23314


                        Bill Waddington
                        909 East Main Street Ste 1200
                        Richmond, VA 23219


                        City of Virginia Beach
                        2401 Courthouse Drive Buld 1
                        Virginia Beach, VA 23456


                        Commissioner of Revenue
                        PO Box 15285


                        Commonwealth of Va for DMAS
                        Attorney General/Jody Allen
                        900 East Main Street
                        Richmond, VA 23219


                        Crowgey and Associates
                        1108 East Main Sttreet Ste 600
                        Richmond, VA 23219-3535


                        Direct Capital
                        155 Commerce Way
                        Portsmouth, NH 03801
Case 19-34993-KRH   Doc 1   Filed 09/24/19 Entered 09/24/19 14:19:48   Desc Main
                            Document     Page 9 of 14


                    E Fax
                    PO Box 361595
                    Columbus, OH 43236


                    Henrico County Finance
                    PO Box 90775
                    Henrico, VA 23273


                    Henrico County Revenue Divisio
                    PO Box 90775
                    Henrico, VA 23273


                    Hirschler Flesicher Attorneys
                    2100 East Cary Street
                    Richmond, VA 23223


                    Hogge Law
                    500 East Plume Street Ste 800
                    Richmond, VA 23230


                    Internal Revenue Services
                    c/o Ms. M Edwards Revenue Off
                    410 N 8th Street Room 860
                    Richmond, VA 23219-4838


                    Jackson Lewis Legal
                    701 East Byrd Street 17th Floo
                    Richmond, VA 23219


                    Jessica Spain
                    Atlantic Constructors
                    1401 Battery Brooke Parkway
                    Virginia Beach, VA 23455


                    Kabbage
                    740 Waukegan Road Ste 404
                    Deerfield, IL 60015


                    Knight Capital Funding
                    9 East Loockermann Street
                    Suite 202-543
                    Dover, DE 19901
Case 19-34993-KRH   Doc 1    Filed 09/24/19 Entered 09/24/19 14:19:48   Desc Main
                            Document      Page 10 of 14


                    Lauris Online
                    419 Salem Avenue
                    Roanoke, VA 24016


                    Miller Mechanical
                    9701 Metroploitan Court
                    Suite C
                    Richmond, VA 23236


                    On Deck
                    1400 Broadway
                    New York, NY


                    Parker Pollard
                    6802 Paragon Place Suite 230
                    Richmond, VA 23230


                    Parker Pollard Wilton and Pead
                    6802 Paragon Place Suite 300
                    Richmond, VA 23230


                    Patient First
                    PO Box 759041
                    Baltimore, MD 21275-9041


                    Paycheck
                    1175 John Street
                    West Henrietta, NY 14586


                    Pitney Bowles
                    PO Biox 963
                    Buffalo, NY 14226


                    Porter Realty
                    4801 Radford Avenue
                    PO Box 6482
                    Richmond, VA 23230


                    Relias Learning
                    111 Corning Road Suite 250
                    Cary, NC 27518


                    Shred it
                    2883 Network Place
                    Chicago, IL 60673
Case 19-34993-KRH   Doc 1    Filed 09/24/19 Entered 09/24/19 14:19:48   Desc Main
                            Document      Page 11 of 14


                    SPG Advance
                    1221 McDonald Avenue
                    Brooklyn, NY 11230


                    Staples Inc
                    PO Box 361595
                    Columbus, OH 43236


                    Stewart Financial Services
                    13819 Vincent Lane
                    Midlothian, VA 23114


                    The Flying Locksmiths
                    1553 Bradford Road Ste 202
                    Virginia Beach, VA 23455


                    The Nesbitt Law Firm
                    1915 Huguenot Road
                    Richmond, VA 23235


                    Tierpoint
                    12444 POwercourt Drive Ste 450
                    Saint Louis, MO 63131


                    United Health Care
                    UHS Premium Building
                    PO Box 959782
                    Saint Louis, MO 63195-9782


                    Virginia Department of Taxatio
                    PO Box 1777
                    Richmond, VA 23218-1777


                    Virginia Employment Commission



                    Wilson law Group
                    5000 Monument Avenue
                    Richmond, VA 23230


                    Windstream
                    3 Golf Center Suite 361
                    Hoffman Estates, IL 60169
            Case 19-34993-KRH                          Doc 1          Filed 09/24/19 Entered 09/24/19 14:19:48               Desc Main
                                                                     Document      Page 12 of 14



                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      Civitas Health Care Services, Inc.                                                             Case No.
                                                                                   Debtor(s)               Chapter      11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Civitas Health Care Services, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 24, 2019                                                    /s/ Steven Shareff
 Date                                                                  Steven Shareff 24323
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Civitas Health Care Services, Inc.
                                                                       Steven Shareff, Esquire
                                                                       PO Box 729
                                                                       Louisa, VA 23093
                                                                       540 748-2176
                                                                       eleban39@aol.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 19-34993-KRH                          Doc 1          Filed 09/24/19 Entered 09/24/19 14:19:48            Desc Main
                                                                     Document      Page 13 of 14

                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      Civitas Health Care Services, Inc.                                                            Case No.
                                                                                  Debtor(s)               Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

       I, Lemar Allen Bowers, declare under penalty of perjury that I am the Chief Executive Office/President of
Civitas Health Care Services, Inc.,
                                and that the following is a true and correct copy of the resolutions adopted by the
Board of Directors of said corporation at a special meeting duly called and held on the day of , 20 .

      "Whereas, it is in the best interest of this corporation to file a voluntary petition in the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Lemar Allen Bowers, Chief Executive Office/President of this Corporation, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a chapter 11
voluntary bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Lemar Allen Bowers, Chief Executive Office/President of this Corporation is
authorized and directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise
do and perform all acts and deeds and to execute and deliver all necessary documents on behalf of the
corporation in connection with such bankruptcy case, and

       Be It Further Resolved, that Lemar Allen Bowers, Chief Executive Office/President of this Corporation is
authorized and directed to employ Steven Shareff 24323, attorney and the law firm of Steven Shareff, Esquire to
represent the corporation in such bankruptcy case."

 Date      September 24, 2019                                                   Signed   /s/ Lemar Allen Bowers
                                                                                         Lemar Allen Bowers




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 19-34993-KRH                          Doc 1           Filed 09/24/19 Entered 09/24/19 14:19:48   Desc Main
                                                                      Document      Page 14 of 14

                                                                     Resolution of Board of Directors
                                                                                    of
                                                                      Civitas Health Care Services, Inc.




      Whereas, it is in the best interest of this corporation to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Lemar Allen Bowers, Chief Executive Office/President of this Corporation, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a chapter 11
voluntary bankruptcy case on behalf of the corporation; and

       Be It Further Resolved, that Lemar Allen Bowers, Chief Executive Office/President of this Corporation is
authorized and directed to appear in all bankruptcy proceedings on behalf of the corporation, and to otherwise
do and perform all acts and deeds and to execute and deliver all necessary documents on behalf of the
corporation in connection with such bankruptcy case, and

       Be It Further Resolved, that Lemar Allen Bowers, Chief Executive Office/President of this Corporation is
authorized and directed to employ Steven Shareff 24323, attorney and the law firm of Steven Shareff, Esquire to
represent the corporation in such bankruptcy case.

 Date      September 24, 2019                                                      Signed


 Date      September 24, 2019                                                      Signed




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
